I concur in judgment and opinion overruling appellant's first and third assignments of error, but concur in judgment only in sustaining the second assignment of error and reversing the OMVI conviction. The basis for my vote to reverse is found in App.R. 18(C), which states: *Page 110 
"Consequence of failure to file briefs. If an appellant fails to file his brief within the time provided by this rule, or within the time as extended, the court may dismiss the appeal. If an appellee fails to file his brief within the time provided by this rule, or within the time as extended, he will not be heard at oral argument except by permission of the court upon a showing of good cause submitted in writing prior to argument; and in determining the appeal, the court may accept the appellant's statement of the facts and issues as correct and reverse the judgment if appellant's brief reasonably appears to sustain such action."
Accepting appellant's statement of the facts and issues as correct, I vote to reverse the judgment of the trial court as such action reasonably appears to be sustained by appellant's brief. Note, however, my decision rests upon the standard in App.R. 18(C). Had appellee filed a brief to aid us in fully considering the issue, I may or may not have reached the same result.